 



Exhibit 10.2
TERMINATION AGREEMENT
     THIS TERMINATION AGREEMENT, effective September 30, 2005, is made and
entered into by and between Medicis Pharmaceutical Corporation, a Delaware
corporation (“Medicis”), and Michael A. Pietrangelo.
RECITALS:
     WHEREAS, the parties entered into a letter agreement, dated November 5,
1997 (the “Consulting Agreement”), regarding the provision of certain consulting
services by Mr. Pietrangelo to the Company; and
     WHEREAS, the parties wish to terminate the Consulting Agreement and their
respective rights and obligations thereunder effective September 30, 2005.
     NOW, THEREFORE, each of the Company and Mr. Pietrangelo agree that the
Consulting Agreement and their respective rights and obligations thereunder
shall be terminated effective September 30, 2005.
     IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by
the parties on October 19, 2005.



            MEDICIS PHARMACEUTICAL CORPORATION


    By:   /s/ Jonah Shacknai     Name:   Jonah Shacknai      Title:   Chairman
and Chief Executive Officer          MICHAEL A. PIETRANGELO


    By:   /s/ Michael A. Pietrangelo     Name:   Michael A. Pietrangelo         
   

 